Citation Nr: 1614368	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1987 until May 2007.  The Veteran's original claim was processed as part of the Benefits Delivery at Discharge (BDD) program.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The February 2008 rating decision, in relevant part, denied service connection for a sleep disorder.  The October 2008 rating decision confirmed and continued the prior denial of service connection for a sleep disorder, to include sleep apnea.

This matter was previously remanded by the Board in July 2013, and has since been returned to the Board for further appellate review.

The Veteran has claimed, generally, entitlement to service connection for a sleep disorder.  As detailed below, the Veteran has current diagnoses of insomnia and obstructive sleep apnea.  The Board finds that these two diagnoses are sufficiently distinct that they must be adjudicated separately to afford the Veteran every possible consideration.  Accordingly, the claim for service connection for a sleep disorder has been recharacterized as reflected on the title page of this instant document.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) electronic claims file.  The Board has reviewed all relevant documents in VBMS and VVA, and found the relevant documents in VVA to be duplicative of the documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's currently diagnosed insomnia began during a period of active service.


CONCLUSION OF LAW

The criteria for service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for insomnia are moot.  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran initially filed a claim for service connection for a sleep disorder, which he claimed had its onset during a period of active service.  

The Veteran's December 1986 entrance examination is silent for any sleep disorders, and the Veteran indicated that he did not have frequent trouble sleeping on his December 1986 report of medical history.  In a February 1996 report of medical history, the Veteran reported frequent trouble sleeping.  In the accompanying physician notation, it was reported that the Veteran had difficulty sleeping since 1995 secondary to his stomach problems.  In April 1997 the Veteran underwent laparoscopic Nissen fundoplication related to his gastroesophageal reflux disease (GERD).  At that time the Veteran reported that he was awakened from sleep with heartburn 3 to 4 times per week and often had to sleep in an upright position.  In March 1999, the Veteran complained of interrupted sleep and insomnia and was prescribed sleep medication.  In a May 2000 outpatient mental health clinic note, the Veteran endorsed sleep onset problems.  In May 2005 the Veteran reported difficulty sleeping and requested a sleep aid.  In a February 2007 report of medical assessment, the Veteran reported inability to sleep through the night due to pain in the left arm.

In March 2007, the Veteran was afforded a VA pre-discharge examination in connection with the BDD program.  At that time the Veteran's claims file was unavailable for review, but the examiner indicated that the pre-discharge packet was reviewed.  The Veteran reported that he woke up 3 to 4 times per night due to joint pain and that he did not sleep soundly.  Upon examination, the examiner diagnosed insomnia controlled with medication, likely due to the Veteran's multiple joint complaints.  The examiner stated that the Veteran's insomnia was incurred in service.

The Veteran was afforded a VA mental disorder examination in December 2007.  At that time, the Veteran reported having sleep problems since 1999, and reported that his symptoms first presented as difficulty falling and staying asleep.  He stated that currently he had difficulty sleeping due to joint pain, and only slept 2 to 3 hours per night.  Upon review of the Veteran's claims file and in person examination, the examiner noted a diagnosis of insomnia secondary to his medical conditions.

Based on the foregoing, the Board finds that entitlement to service-connection for insomnia is warranted.  The Veteran has a current diagnosis of insomnia, as indicated by the March 2007 and December 2007 examiners.  The Veteran's STRs show that prior to service he did not have frequent trouble sleeping; however, during his period of active service the Veteran reported difficulty sleeping due to his GERD and left arm pain, which are both now service-connected disabilities.  Insomnia was diagnosed during service at the March 2007 VA examination, during the Veteran's period of active service.  Thus, the evidence demonstrates that insomnia had its onset during service and has continued since that time.  Accordingly, entitlement to service connection for insomnia is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.102.


ORDER

Entitlement to service connection for insomnia is granted.  


REMAND

As noted in the introduction, the Veteran's claim for service connection for obstructive sleep apnea was initially claimed generally as a claim for service connection for a sleep disorder.  The Veteran has a separate, current diagnosis of sleep apnea, which he contends is etiologically related to a period of active service.  Although the Board has granted service connection for insomnia, the issue of entitlement to service connection for sleep apnea remains.  As to that issue, remand is required to secure a medical opinion addressing whether the Veteran's currently diagnosed obstructive sleep apnea is directly related to his period of active service.

Sleep apnea was first diagnosed in June 2008, following a private sleep study.  An August 2013 VA sleep apnea examination was conducted.  Upon review of the Veteran's claims file and in-person examination, the examiner diagnosed obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused or aggravated by the Veteran's deviated nasal septum, as both were independent conditions.  

A review of the record shows that a medical opinion addressing direct service connection, as opposed to secondary service connection, has not yet been provided.  Disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As the Veteran is entitled to have his claim considered under all theories of entitlement, upon remand it is necessary to secure a medical opinion as to whether the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to his period of active service.

Lastly, efforts should be made to identify and associate with the claims folder all outstanding, relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake reasonable efforts to obtain any outstanding private treatment records relevant to his claim.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

3.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of ascertaining the etiology of his currently diagnosed obstructive sleep apnea.  Access to the claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent of greater probability) that the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to the Veteran's active service, or any incident therein.  

The examiner must address the following:  1) the Veteran's STRs; 2) the March 2007 VA examination; 3) the December 2007 VA examination in which the Veteran reported his snoring had increased during his last few years of service; 4) the Veteran's lay statements regarding the onset of his sleep apnea symptoms; and 5) the temporal significance of the fact that obstructive sleep apnea was diagnosed within 13 months of separation from active service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Then, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


